Remark
	This Office action has been issued in response to amendments filed on 04/06/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jacques L. Etkowicz on May 3, 2022 .
The application has been amended claims as follows:
1.	(Currently Amended)  A method for transmitting, in a passive activation device, at least one functionality present in a motor vehicle, the activation coming after a bidirectional transmission, between at least one activation means carried by one or more persons authorized to perform this activation and an activation assembly present in the vehicle, involving sending, receiving and measuring electromagnetic waves between the activation assembly and said at least one portable activation means with a view to locating said at least one portable activation means, use-case modules of a respective functionality sending requests to locate said at least one portable activation means to a protocol driver in the activation assembly, comprising:
inserting between each use-case module and the protocol driver, an intermediate management layer that:
receives requests from use-case modules and stores them in a list present in a static matrix of optimization possibilities, 
	classifies each request according to, on the one hand, a priority ranking and, on the other hand, an oldness of reception, priority criteria of the priority ranking being predetermined and stored beforehand in the matrix, 
	selects a 
	selects, from the requests remaining in the list, those that are compatible with the main request to be executed with the main request, 
	sends at least one grouped signal corresponding to the main request and to the compatible requests to said at least one portable activation means via the protocol driver,
	the protocol driver receiving back from said at least one portable activation means at least one signal that is transmitted to the intermediate management layer and that allows said at least one portable activation means to be located after processing, 
	the intermediate layer then sends to the use-case modules that respectively sent the main request or one of the compatible requests, the location of said at least one portable activation means, and
	deletes the main request and the compatible requests from the list present in the matrix.
2.	(Previously Presented)  The method as claimed in claim 1, wherein a compatability of the requests is carried out with respect to a common location zone of said at least one portable activation means necessary for activating the functionality associated with a use-case module. 
3.	(Previously Presented)  The method as claimed in claim 1, wherein the location requests from the respective use-case modules present in the list are compared one by one with the main request to find out whether these requests are compatible or not with the main request.  
4.	(Previously Presented)  The method as claimed in claim 1, wherein, after the main request and the compatible requests have been deleted from the list, a previously incompatible request of the highest priority ranking and of the greatest oldness becomes the new main request and it is determined whether the other requests in the list are compatible or incompatible with the new main request.
5.	(Previously Presented)  The method as claimed in claim 1, wherein, when a subsequent request is sent to the intermediate management layer by a use-case module and stored in the list after at least one grouped signal corresponding to the main request and to the compatible requests has been sent to said at least one portable activation means via the protocol driver, and when this subsequent request is compatible with the main request, the location of said at least one portable activation means, which location is received back by the intermediate management layer via the protocol driver, is also sent to the use-case module that sent the subsequent request. 
6.	(Previously Presented)  The method as claimed in claim 1, wherein time is counted in the intermediate layer after the signal has been sent from the protocol driver to said at least one portable activation means and, when this counted time is less than a threshold duration of validity of the location of said at least one portable activation means and a new request that is compatible with the main request that required the location of said at least one portable activation means is received in the list, the location is sent to the use-case module that sent the new request. 
7.	(Previously Presented)  The method as claimed in claim 1, wherein, when said at least one portable activation means is not unitary, all the portable activation means are located.
8.	(Currently Amended)  A group of an assembly for activating at least one functionality present in a motor vehicle and of at least one activation means carried by one or more persons authorized to perform this activation, the activation coming after a bidirectional transmission between said at least one activation means and a transmission system integrated into the activation assembly, the transmission system comprising:  
inserting between each use-case module and the protocol driver, an intermediate management layer that:
receives requests from use-case modules and stores them in a list present in a static matrix of optimization possibilities, 
	classifies each request according to, on the one hand, a priority ranking and, on the other hand, an oldness of reception, priority criteria of the priority ranking being predetermined and stored beforehand in the matrix, 
	selects a main request having the highest priority ranking and the greatest oldness, the highest priority ranking being preponderant over the greatest oldness,
	selects, from the requests remaining in the list, those that are compatible with the main request to be executed with the main request, 
	sends at least one grouped signal corresponding to the main request and to the compatible requests to said at least one portable activation means via the protocol driver,
	the protocol driver receiving back from said at least one portable activation means at least one signal that is transmitted to the intermediate management layer and that allows said at least one portable activation means to be located after processing, 
	the intermediate layer then sends to the use-case modules that respectively sent the main request or one of the compatible requests, the location of said at least one portable activation means, and
	deletes the main request and the compatible requests from the list present in the matrix,
the system further comprising: 
an intermediate management layer 


the protocol driver 
the intermediate layer comprising 
9.	(Previously Presented)  The group as claimed in claim 8, wherein the transmission system comprises low-frequency means for sending to said at least one portable activation means and radio-frequency means for receiving from said at least one portable activation means.
10.	(Previously Presented)  The group as claimed in claim 8, wherein the send and receive means take the form of a plurality of antennas arranged at different places on the vehicle, a mathematical position of said at least one activation means being determined via at least one reception-end measurement of the power received back by each antenna from said at least one activation means. 
11.	(Previously Presented)  The method as claimed in claim 2, wherein the location requests from the respective use-case modules present in the list are compared one by one with the main request to find out whether these requests are compatible or not with the main request.  
12.	(Previously Presented)  The group as claimed in claim 9, wherein the send and receive means take the form of a plurality of antennas arranged at different places on the vehicle, a mathematical position of said at least one activation means being determined via at least one reception-end measurement of the power received back by each antenna from said at least one activation means. 

Allowable Subject Matter
	Claims 1-12 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as MIYAZAWA (US Pub No. 20190219678 ) directed to an apparatus for measuring a signal strength of a received radio signal, and specifically relate to an apparatus for measuring a signal strength of a received radio signal in order to calculate a distance between a vehicle and a portable device in, for example, a keyless entry system using the method of receiving one or more wireless signals at a receiver; obtaining, as a plurality of first signal strengths, a plurality of received signal strengths at the receiver over a first period of time in which the target signal whose frequency and amplitude are constant is transmitted; obtaining, as a plurality of second signal strengths, a plurality of received signal strengths at the receiver over a second period of time in which the target signal is not transmitted. 
The prior art of record is different than the claimed invention because in the claimed invention sends at least one grouped signal corresponding to the main request and to the compatible requests to said at least one portable activation means via the protocol driver, the protocol driver receiving back from said at least one portable activation means at least one signal that is transmitted to the intermediate management layer and that allows said at least one portable activation means to be located after processing, the intermediate layer then sends to the use-case modules that respectively sent the main request or one of the compatible requests, the location of said at least one portable activation means, and deletes the main request and the compatible requests from the list present in the matrix. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 8.  Accordingly claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MUNEAR T AKKI/            Primary Examiner, Art Unit 2687